                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

EBF PARTNERS, LLC d/b/a EVEREST              )
BUSINESS FUNDING,                            )
                                             )
       Plaintiff(s),                         )
                                             )       Case No. 4:19-cv-02854-SRC
       vs.                                   )
                                             )
APHRODITE GRANITE & MARBLE,                  )
INC.,                                        )

       Defendant(s).

                               MEMORANDUM AND ORDER

       Upon review of the Court file, the Court notes that default was entered against Defendant

Aphrodite Granite & Marble, Inc. for failing to appear on January 7, 2020. Plaintiff EBF

Partners, LLC having demonstrated that it is entitled to default judgment against Defendant in

the amount sought and for the reasons stated in its motion for default judgment and supporting

materials,

       IT IS HEREBY ORDERED that [8] Plaintiff’s Motion for Default Judgment is

GRANTED.

       A separate Judgment in accordance with this Memorandum and Order is entered this

same date.

DATED this 8th day of April, 2020.



                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                 1
